t c memo united_states tax_court amaro a taibo petitioner v commissioner of internal revenue respondent docket no filed date steven t barta for petitioner jonathan j ono for respondent memorandum opinion swift judge the sole issue for decision is whether petitioner for is liable for an accuracy-related_penalty under sec_6662 in the amount of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background the facts of this case were submitted fully stipulated under rule and are so found since petitioner has resided on johnston island an unincorporated u_s_territory located approximately nautical miles southwest of hawaii where petitioner has been employed as an electrical engineer by raytheon demilitarization co or its successor raytheon on date petitioner signed an employment agreement with raytheon which stated among other things that johnston island is not tax exempt therefore standard tax obligations apply for each of the years through on his federal_income_tax returns the record herein does not indicate whether petitioner treated the wages he received from raytheon as taxable or as nontaxable income on his timely filed joint federal_income_tax return petitioner treated the dollar_figure in raytheon wages that he received in as taxable_income and petitioner paid the dollar_figure in taxes relating thereto on his timely filed individual federal_income_tax return petitioner treated the dollar_figure in raytheon wages that he received in as nontaxable income and petitioner did not pay the federal income taxes relating thereto on date a petition was filed in this court by a raytheon employee who worked on johnston island first raytheon employee in which petition the taxability of wages earned by u s citizens on johnston island was challenged specking v commissioner docket no a regulation which stated that johnston island constituted a u s possession for purposes of excluding from taxable_income wages earned by u s citizens on johnston island formed the basis for the claim of nontaxability see sec_1_931-1 income_tax regs in subsequent similar cases filed by johnston island employees infra other employees also rely on this same regulation on date another petition was filed in this court by another raytheon employee who worked on johnston island second raytheon employee in which petition the taxability of sec_1_931-1 income_tax regs provides in part as follows sec_1_931-1 citizens of the united_states and domestic corporations deriving income from sources within a possession_of_the_united_states -- a definitions -- as used in sec_931 and this section the term possession_of_the_united_states includes johnston island as used in sec_931 and this section the term united_states includes only the states the territories of alaska and hawaii and the district of columbia b general rule-- qualifications in the case of a citizen_of_the_united_states or a domestic_corporation satisfying certain conditions gross_income means only gross_income from sources within the united_states wages earned on johnston island also was challenged umbach v commissioner docket no on date petitioner filed an amended joint federal_income_tax return on which petitioner treated the dollar_figure in raytheon wages that he received in as nontaxable income and on which petitioner claimed a refund of the dollar_figure in taxes that he paid relating thereto on date yet another petition was filed in this court by another raytheon employee who worked on johnston island third raytheon employee in which petition the taxability of wages earned on johnston island again was challenged haessly v commissioner docket no on date respondent mailed to petitioner a notice informing petitioner that respondent was formally disallowing petitioner’s claim_for_refund of the dollar_figure in taxes petitioner paid on his raytheon wages earned in respondent’s letter stated that the tax_reform_act_of_1986 pub l sec_1272 100_stat_2085 tra amended sec_931 therefore income from sources within the johnston islands does not qualify for the possession exclusion on date after an audit of petitioner’s federal_income_tax return respondent mailed to petitioner a the record herein does not indicate whether petitioner ever filed a refund_suit in federal district_court with regard to his disallowed claim_for_refund letter notifying petitioner that the dollar_figure in raytheon wages that petitioner received in constituted taxable_income with respect to which dollar_figure in taxes was due attached to the letter was form 886-a explanation of items which stated since your home is not in a foreign_country but a territory of the united_states your earned_income is not excludable under sec_911 see g h for the united_states and foreign_country defined also since you are not a bona_fide_resident of a specified_possession as defined in sec_931 you do not qualify for the possession exclusion in early petitioner paid to respondent dollar_figure reflecting the full dollar_figure tax_deficiency for determined by respondent including interest and no formal notice_of_deficiency for was ever mailed to petitioner with respect to respondent did not impose a penalty against petitioner relating to the treatment on petitioner’s federal_income_tax return of his raytheon wages as nontaxable income on date a complaint was filed in federal district_court by a fourth raytheon employee who worked on johnston island in which complaint the taxability of wages earned on johnston island was challenged farrell v united_states no cv 00-00164som-ksc the record herein does not include a copy of petitioner’s federal_income_tax return apparently filed in april of and the record herein does not indicate whether petitioner treated thereon his raytheon wages received in as taxable or as nontaxable income on date the district_court for the district of hawaii decided farrell v united_states aftr 2d ustc par big_number d haw and held that johnston island does not constitute a foreign_country for purposes of sec_911 and does not constitute a specified_possession for purposes of sec_931 therefore the district_court in spite of the conflicting regulation which listed johnston island as a possession concluded that wages earned on johnston island constituted taxable_income thereafter the taxpayer in farrell filed a timely appeal to the court_of_appeals for the ninth circuit of the district court’s decision on his electronically filed individual federal_income_tax return filed on approximately date petitioner treated the dollar_figure in raytheon wages that he received in as nontaxable income and petitioner did not pay any federal income taxes relating thereto petitioner’s retained copy of his electronically filed federal_income_tax return which is in evidence herein reflected all references herein to sec_931 are to sec_931 as amended by the tax_reform_act_of_1986 publaw_99_514 100_stat_2593 tra and all references to former sec_931 are to such section prior to amendment by tra the following information regarding the wages petitioner received in relating to his work on johnston island the amount -- dollar_figure their character -- petitioner’s wages from raytheon raytheon’s treatment of the wages -- as petitioner’s wages and as taxable_income to petitioner the fact that dollar_figure in taxes were withheld by raytheon with regard thereto the fact that petitioner on his federal_income_tax return was claiming an offsetting reduction to the full dollar_figure in disclosed wages and a refund of the dollar_figure in withheld taxes relating thereto the fact that petitioner worked on johnston island and that petitioner’s federal_income_tax return treated johnston island as a possession and the basis on which petitioner was relying for his treatment of his johnston island wages as nontaxable income namely sec_1_931-1 and b i and ii income_tax regs on date a fourth petition was filed in this court by a fifth raytheon employee who worked on johnston island in which petition the taxability of wages earned on johnston island was challenged jones v commissioner docket no a partial copy of petitioner’s electronically filed federal_income_tax return as printed out by respondent discloses only the information in the first five numbered items in the above list regarding petitioner’s wages earned on johnston island and does not reflect the information in the last two above- numbered items on date we decided 117_tc_95 affd sub nom 68_fedappx_44 9th cir affd sub nom 357_f3d_1108 10th cir representing a consolidated_group of cases involving three of the above petitions filed in the tax_court in our decision in specking v commissioner supra we held that johnston island does not constitute a foreign_country for purposes of sec_911 and does not constitute a specified_possession for purposes of sec_931 we concluded that sec_931 applies to income earned on johnston island for years beginning after date and therefore that wages earned on johnston island constituted taxable_income three months after specking was decided by this court on date in response to a letter request from a raytheon employee on johnston island respondent mailed to the employee a letter and a copy of sec_1_931-1 income_tax regs in which letter such regulation was described as current as of date and in which regulation johnston island was listed as a possession on date after an audit of petitioner’s federal_income_tax return respondent mailed to petitioner a letter notifying petitioner that the dollar_figure in raytheon wages that petitioner received in constituted taxable_income with respect to which dollar_figure in taxes was due this letter stated that johnston island was not a specified_possession for purposes of the income exclusion allowed under sec_931 respondent did not assert any penalty relating thereto a month thereafter on date petitioner mailed to respondent a personal check in the amount of dollar_figure reflecting payment of the full dollar_figure tax_deficiency for determined by respondent including interest in an e-mail sent to respondent on the same day petitioner reserved his right to file a claim_for_refund if the pending litigation regarding the taxability of johnston island wages was eventually resolved in the taxpayers’ favor on date respondent mailed to petitioner another letter relating to petitioner’s federal_income_tax return in which letter respondent proposed against petitioner for a dollar_figure accuracy-related_penalty under sec_6662 relating to petitioner’s claim that his dollar_figure in wages constituted nontaxable income on date each of the three taxpayers in specking v commissioner supra filed appeals of our decision therein two to the court_of_appeals for the tenth circuit and one to the court_of_appeals for the ninth circuit on date a fifth petition was filed in this court by a sixth raytheon employee who worked on johnston island in which petition the taxability of wages earned on johnston island was challenged hautzinger v commissioner docket no on date respondent mailed a notice_of_deficiency to petitioner with respect to the dollar_figure accuracy-related_penalty for which petitioner had not yet paid on date petitioner became the sixth raytheon employee to file a petition in this court in which petition petitioner challenges not the taxability of his johnston island wages but only the imposition by respondent of the dollar_figure accuracy-related_penalty on date the court_of_appeals for the ninth circuit in 313_f3d_1214 9th cir affirmed the district court’s decision in farrell v united_states aftr 2d ustc par big_number d haw the court_of_appeals held that johnston island does not constitute a foreign_country for purposes of sec_911 and does not constitute a specified_possession for purposes of sec_931 in addition the court_of_appeals held that sec_931 controls over the conflicting regulation at sec_1_931-1 income_tax regs therefore the court_of_appeals concluded that wages earned on johnston island by u s citizens constituted taxable_income on date we decided jones v commissioner tcmemo_2003_14 involving the fourth petition filed in the tax_court involving johnston island wages in our decision in jones we held that johnston island does not constitute a foreign_country for purposes of sec_911 and that johnston island does not constitute a specified_possession for purposes of sec_931 we also held that sec_931 controls over the conflicting regulation at sec_1_931-1 income_tax regs and that for years beginning after date sec_931 applies to income earned by u s citizens on johnston island making the wages taxable_income on date the court_of_appeals for the ninth circuit decided 68_fedappx_44 9th cir affg 117_tc_95 and held that johnston island does not constitute a foreign_country for purposes of sec_911 and following its opinion in farrell v united_states supra that johnston island does not constitute a specified_possession for purposes of sec_931 the court_of_appeals affirmed our opinion in specking v commissioner supra and concluded that wages earned on johnston island constituted taxable_income on date the taxpayer in jones v commissioner tcmemo_2003_14 filed an appeal of our decision therein to the court_of_appeals for the eleventh circuit which appeal is still pending in the above deficiency determinations by respondent and in the above court opinions regarding the taxability of johnston island wages by the district_court the tax_court and the courts of appeals no penalties were asserted against the taxpayers and none was imposed by the courts on date we decided hautzinger v commissioner tcmemo_2003_236 involving the fifth petition filed in the tax_court involving johnston island wages in our decision in hautzinger consistent with the above court opinions we held that johnston island does not constitute a specified_possession for purposes of sec_931 and that sec_931 controls over the conflicting regulation at sec_1_931-1 income_tax regs therefore we concluded that wages earned on johnston island constituted taxable_income in addition however in hautzinger we decided that the taxpayer was negligent in falsely reporting on his federal_income_tax return that his raytheon wages were earned by him on american samoa a specified_possession for purposes of sec_931 and not on johnston island where the wages in fact were earned because of such false reporting of the source of the wages we sustained respondent’s determination of a sec_6662 accuracy-related_penalty the taxpayer in hautzinger did not file an appeal of our decision on date the court_of_appeals for the tenth circuit in 357_f3d_1108 10th cir affg 117_tc_95 representing the consolidated cases of umbach v commissioner supra and specking v commissioner supra affirmed our decision in specking the court_of_appeals held that johnston island does not constitute a foreign_country for purposes of sec_911 and does not constitute a specified_possession for purposes of sec_931 the court_of_appeals held that sec_931 applies to income earned on johnston island noting its agreement with the decision of the court_of_appeals for the ninth circuit in farrell v united_states f 3d pincite and that the wages earned by u s citizens on johnston island constituted taxable_income in umbach v commissioner supra with regard to the taxpayer’s treatment of his johnston island wages as nontaxable income no penalty was asserted by respondent and none was imposed by the court_of_appeals for the tenth circuit discussion under sec_6662 an accuracy-related_penalty is to be added to the portion of an underpayment_of_tax attributable to negligence to a disregard of rules or regulations or to a substantial_understatement_of_income_tax generally for purposes of the accuracy-related_penalty negligence includes a failure to make a reasonable attempt to comply with the tax laws sec_6662 negligence is indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of the claimed tax treatment of an item does not have a reasonable basis for such tax treatment and does not act with reasonable_cause and in good_faith with respect to such tax treatment sec_1_6662-3 sec_1_6662-3 sec_1 a income_tax regs a substantial_understatement_of_income_tax is defined as an understatement constituting the greater of percent of the tax required to be shown on a federal_income_tax return or dollar_figure sec_6662 an understatement is reduced by that portion of the understatement which is attributable to either substantial_authority for the claimed tax treatment of the item or adequate_disclosure of and reasonable basis for the claimed tax treatment of the item sec_6662 under sec_7491 respondent has the burden of production with respect to any penalty once respondent meets the burden of production the taxpayer however continues to have the burden_of_proof with respect to whether respondent’s determination of the penalty is correct rule a 116_tc_438 petitioner argues that with respect to his federal_income_tax return and his treatment of johnston island wages reported thereon as nontaxable income his reliance on sec_1_931-1 income_tax regs was reasonable and the pending litigation was in good_faith petitioner argues that the regulation and the pending litigation combined with the disclosure petitioner made on his individual federal_income_tax return establish a reasonable basis for his tax treatment of his raytheon wages as nontaxable income respondent seems to argue that the existence of sec_931 in which johnston island is not listed as a specified_possession for purposes of excluding from taxable_income wages earned therein precludes any reasonable reliance by petitioner on sec_1_931-1 income_tax regs in which regulation johnston island was and is still listed as a possession_of_the_united_states respondent contends that petitioner should have known that his interpretation was too good to be true respondent also contends that regardless of whether petitioner made an adequate_disclosure on his federal_income_tax return of facts relating to his johnston island wages petitioner did not have a reasonable basis for the nontaxable treatment thereof we believe that for imposition on petitioner of the accuracy-related_penalty with regard to the nontaxable treatment of his johnston island wages is inappropriate although the district_court case and all five tax_court cases regarding the taxability of johnston island wages have since been decided in favor of respondent the question of whether petitioner had a reasonable basis for the nontaxability of his johnston island wages is to be evaluated as of date the day petitioner filed his individual federal_income_tax return we note particularly respondent’s letter of date in which respondent continued to refer johnston island employees to sec_1_931-1 income_tax regs and to describe the regulation as current we also note respondent’s failure as of date to assert any accuracy- related penalty against any of the taxpayers who were litigating the issue as to the taxability of johnston island wages we do not regard petitioner’s treatment on his individual federal_income_tax return of his johnston island wages as negligent we turn to the question of whether petitioner’s tax_return treatment of his johnston island wages constituted a substantial_understatement giving rise to the accuracy-related_penalty the grounds on which a substantial_understatement may be reduced include tax treatments that are based on adequate_disclosure and a reasonable basis sec_6662 the disclosure made on petitioner’s federal_income_tax return as reflected on petitioner’s retained copy of such return constitutes adequate_disclosure for purposes of sec_6662 respondent provides no explanation for the incomplete nature of respondent’s printout of petitioner’s individual federal_income_tax return in deciding this disclosure issue particularly in light of respondent’s burden of production on this penalty we believe it appropriate to rely on the information reflected on petitioner’s retained copy of his individual federal_income_tax return on the facts of this case the disclosure issue is resolved in favor of petitioner with regard to reasonable basis we incorporate our discussion above and conclude that petitioner on his individual federal_income_tax return had a reasonable basis for his tax treatment of his johnston island wages as nontaxable income in hautzinger v commissioner tcmemo_2003_236 decided by this court on date respondent did assert and we did sustain imposition of an accuracy-related_penalty but as stated such penalty related to the false reporting by the taxpayer that his wages were earned in american samoa rather than in johnston island where the wages in fact were earned petitioner herein is not liable for the sec_6662 accuracy-related_penalty with respect to his tax understatement relating to his johnston island wages to reflect the foregoing decision will be entered for petitioner
